Dismissed and Memorandum Opinion filed October 11, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-22-00528-CR

                  CALVIN EARL BASEY SENIOR, Appellant

                                           V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 21st District Court
                           Washington County, Texas
                          Trial Court Cause No. 18699

                           MEMORANDUM OPINION

      Appellant was convicted of evading arrest with a vehicle and sentenced to
twenty-five year’s confinement on December 10, 2021. See Tex. Penal Code §
38.04. No timely motion for new trial was filed. Therefore, appellant’s notice of
appeal was due by January 10, 2022. See Tex. R. App. P. 26.2(a)(1).

      A court of appeals may grant an extension of time if, within 15 days after the
deadline for filing the notice of appeal, the party files (a) the notice of appeal in the
trial court, and (b) a motion for extension of time in the court of appeals. See Tex.
R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2) (governing motion for
extension of time to file notice of appeal). The fifteenth day after January 10, 2022,
was January 25, 2022.

      Appellant filed his notice of appeal on July 18, 2022, a date that is not within
15 days of the due date.

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not filed within the 15-day period, the court of appeals can take no action
other than to dismiss the appeal for lack of jurisdiction. See id.

      On August 24, 2022, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, the appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2